DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tom (US 8,961,126 B1).
With respect to claim 1 and 8 Tom discloses a ventilation system comprising a main housing [see Fig. 4] defining an internal region and the main housing configured to be positioned adjacent to a room of a building structure, a blower [reference characters 60 and 70 in Fig. 1] in the internal region and configured to draw air out of the room of the building structure, and
a grille [reference characters 120 and 140 in Fig. 1] configured to at least partially block view of the main housing and the blower, the grille comprising:
a trim ring [reference character 140 in Fig. 1] releasably connectable to the main housing or the blower; and
a plate [reference character 120 in Fig. 1] for releasably connecting to the trim ring
wherein the trim ring defines an aperture through which the air is configured to flow and providing access to the main housing or blower when the trim ring is connected to the main housing or blower [see Fig. 7].
	With respect to claim 4 Tom discloses the trim ring aperture provides access to a connection mechanism [reference character 221 in Fig. 1] when the trim ring is connected to the main housing or blower.
With respect to claims 5 and 12 Tom discloses the plate is releasably connected to the trim ring by an attachment mechanism [reference character 240 in Fig. 1].
	With respect to claims 7 and 14 Tom discloses that the plate defines apertures [reference character 123] to allow movement of air through the plate.

Claim(s) 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tom (US 8,961,126 B1).
With respect to claim 15 Tom discloses grille for connection to a ventilation system comprising a main housing [see Fig. 4] defining an internal region and a blower in the internal region and configured to move air, the grille comprising:
a trim ring [reference character 140 in Fig. 1] having a connection mechanism [column 7 lines 55-61] for connecting the trim ring to the main housing or the blower; and
a plate [reference character 120 in Fig. 1] for releasably connectable to the trim ring;
wherein the trim ring defines an aperture through which the air is configured to flow and providing access to the main housing or blower when the trim ring is connected to the main housing or blower.
With respect to claim 18 Tom discloses the plate is releasably connected to the trim ring by an attachment mechanism [reference character 240 in Fig. 1].
	With respect to claims 20 Tom discloses that the plate defines apertures [reference character 123] to allow movement of air through the plate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom (US 8,961,126 B1) in view of Ivey (US 10,694,278 B2).
With respect to claims 6, 13, and 19 Tom does not disclose that the plate is releasably connected to the trim ring by an attachment mechanism and the attachment mechanism comprises a magnet.
Ivey discloses a grille attachment system that attaches a grille plate [reference character 144 in Fig. 1] that is attached to a trim ring via magnets [reference character 142 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the grille of Tom by attaching the plate to the trim ring via magnets as taught Ivey in order to allow for easy removal and reattachment of the plate.

Allowable Subject Matter

Claims 2,9,11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762